Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the Applicant’s Remarks filed 05/31/2022, in response to the Non-Final Office Action, filed 03/18/2022. Claims 1, 4, 5, 10, 13, 14, 19 and 20 have been amended. Claims 1- 20 are pending. 

Allowable Subject Matter
Claims 1-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious elements of independent claim 1 (and by extension their respective dependent claims.)
Regarding claim 1, in particular, no new art was found that would teach or suggest the claim, in particular “receiving configuration information on SRS configuration; … wherein, based on the SRS configuration, the first SRS resource including one or more first consecutive orthogonal frequency division multiplexing (OFDM) symbols is configured for the first SRS, and the second SRS resource including  one or more second consecutive OFDM  symbols is configured for the second SRS, …wherein the SRS configuration includes information on whether SRS antenna switching is configured for the first SRS and the second SRS, … wherein at least one symbol is configured for the SRS antenna switching between the first SRS resource and the second SRS resource, and wherein each of the at least one symbol is a time gap in time domain.” 
The prior art fails to teach the combination of the UE receiving configuration information on SRS configuration which includes information on whether antenna switching is configured for the first and second SRS, that the configuration information includes consecutive OFDM symbols configured for the first and second SRS resources, and that at least one (empty) symbol is configured as a time gap between the first and second SRS resource.  US 2012/0008588 to Chung which discloses sounding SRSs by applying a TDM scheme through antenna switching, and transmitting SRSs to have a frequency interval between different antenna is the closest art around the disclose invention.
As no prior art teaches or suggests all elements of independent claim 1, all of independent claim 1’s dependent claims are also considered allowable.
Independent claims 10, 19 and 20 are allowed for similar reasons. All of independent claim 10 dependent claims are also considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461